DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 02/04/2022 (“02-04-22 OA”), Applicant filed remarks and terminal disclaimer and amended title, specification, drawings, claims 1 and 3 while adding new claims 9-15 in reply dated 04/11/2022 (“04-11-22 Reply”). 
Terminal Disclaimer
The terminal disclaimer filed in the 04-11-22 Reply disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent application number 17/063,819 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s amendments to Figure 7A have overcome the objection to drawings as set forth under line item number 1 of the 02-04-22 OA. 
Applicant’s amendments to specification changing “to” [Wingdings font/0xE0]”by” have overcome the objection to specification as set forth under line item number 2 of the 02-04-22 OA. 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 3 of the 02-04-22 OA. 
Applicant’s amendments to claim 3 and remarks with respect to claims 6 and 7 have overcome the 35 USC 112(b) rejections as set forth under line item number 4 of the 02-04-22 OA. The 35 USC 112(b) rejections with respect to claims 6 and 7 are withdrawn. 
Applicant’s amendments to independent claim 1 have overcome the prior art rejections based at least in part on Abatake, Kozakai, Takeda, Hatakeyama and Nakamura as set forth under line item numbers 5-7 of the 02-04-22 OA. 
Applicant’s terminal disclaimer in the 04-11-22 Reply has overcome the non-statutory double patenting rejection as set forth under line item number 8 of the 02-04-22 OA.
Reasons for Allowance
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, a polyester sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a polyester sheet, having no adhesive layer on the wafer and on a back side of the ring frame, such that the polyester sheet is in direct contact with the wafer and the backside of the ring frame. 
	Dependent claims 2, 4-9 and 15 are allowed, because they depend on allowed claim 1. 

Independent claim 3 is allowed, because claim 3 has been rewritten in independent form including the limitations of parent claim 1 thereby including the allowable subject matter of previous dependent claim 3 as set forth under line item number 9 of the 02-04-22 OA.
	Dependent claims 10-14 are allowed, because they depend on allowed claim 3. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
21 April 2022
/John P. Dulka/Primary Examiner, Art Unit 2895